DISSENTING OPINION
I am unable to agree with the result reached by the majority.
To my mind the evidence in this case, as revealed by the transcript, shows without conflict that the appellant was driving in a careful and prudent manner and the appellee was wholly at fault. I think no right-of-way question is involved. The appellee saw the automobile approaching when it was some distance away. He stopped and stood in a place of absolute safety, apparently for the purpose of letting it pass. It stands undenied in this record that he was injured solely because he suddenly, unexpectedly and unaccountably lunged or staggered directly into the path of the automobile when it had approached so closely on its own side of the road that no prudent person could have stopped or otherwise avoided him. It was utterly impossible for the appellant to keep the appellee from injuring himself, and it would have been utterly impossible for any other prudent driver to do so.
Nor could the jury apparently discover any negligent conduct on the part of the appellant. By its answers to interrogatories the jury in effect said the appellee was injured because he was "confused." No doubt he was. There was much evidence to indicate a high degree of "confusion." But if so, his state of "confusion" was not chargeable to the defendant, for he did nothing to cause it.
I believe the evidence and inferences therefrom most favorable to the appellee wholly fail to furnish any rational basis for the verdict returned, and the verdict is, therefore, not sustained by the evidence.
The law does not impose upon the driver of an automobile the obligations of an insurer, and the jury should not be permitted to do so. This court may not *Page 505 
interfere when there is some evidence to support a verdict. It should not hesitate to do so when there is none.
I would reverse the judgment.
Crumpacker, C.J., concurs in this opinion.
NOTE. — Reported in 85 N.E.2d 506.